DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0013703 to Yokozawa et al. (Yokozawa hereinafter) in view of US PGPub 2012/0171062 to Kodama et al. (Kodama hereinafter), US PGPUb 2016/0201665 to Hirata (Hirata), and US PGPub 2005/0221147 to Shioya et al. (Shioya).
Regarding claims 1 and 15, Yokozawa teaches a fluid system (1, see Fig. 1) including a fluid actuating region with a fluid guiding unit (13).  Yokozawa further teaches a fluid channel (4) having a plurality of branch channels (4a-4h) in communication with the fluid guiding unit (13) such that a fluid is split by the branch channels and a required amount of the fluid is determined and distributed, a convergence chamber (2), and a plurality of valves (6a-6h) disposed in the branch channels to control flow therein.
Yokozawa does not teach the limitations of the particular pump of claim 1.  Kodama teaches a piezoelectric pump generally, and particularly teaches a fluid guiding unit (111) including an inlet plate (95) with an inlet aperture (97), a substrate (91), a resonance plate (51) with a central aperture and defining a first chamber (92) with the resonance plate, an actuating plate (60) having a suspension part 
Additionally, the previously applied references do not teach the limitation of a pressure sensor.  Hirata teaches another pump and distribution system generally, and particularly teaches control of the pump using a pressure sensor (121) in a receptacle similar to the convergence chamber of Yokozawa.  Therefore, it would have been obvious to one of ordinary skill in the art to use a pressure sensor as taught by Hirata in the system of Yokozawa in order to provide data for pressure based control as taught by Hirata.
Finally, the previously applied references do not teach the limitation of a valve as claimed.  Shioya teaches a valve element (Fig. 1) with a base (30) having a first passage (1), a second passage (2) separate from the first, a piezoelectric actuator comprising a carrier plate (3) and a piezoelectric plate (7), a valve chamber (29) formed between the base and the actuator and having first and second outlets (i.e apertures formed in the wall defining the valve chamber), and a linking rod (5) disposed through the second outlet (6) and having a greater diameter than the second outlet, all configured such that actuation of the piezoelectric actuator (7) drives deformation of the carrier plate and opens the valve.  Shioya teaches that this valve structure is simple and easily miniaturized (paragraph 17).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the valves of Yokozawa with valves 
Regarding claim 4, Yokozawa does not teach a plurality of fluid guiding units, connected in series and parallel.  Hirata teaches that a plurality of pumps may be provided in parallel and series (see Fig. 17) to provide a sufficient flow rate (paragraph 202).  Therefore, one of ordinary skill in the art to provide multiple pumps as taught Kodama to the system of Yokozawa as taught by Hirata in order to provide sufficient flowrate.
Regarding claim 5, the combined references do not teach the particular limitation of a ring-shaped arrangement of fluid-guiding units.  However, a plurality of such units is taught (see above discussion of claim 4).  As such, the arrangement of the units is simply a matter of design choice having no effect on the functioning of the apparatus and is therefore obvious.
Regarding claims 7 and 8, Yokozawa teaches that the size of the channels is preset.  As such, these preset sizes inherently limit and control the amount of fluid to be transported respectively.
Regarding claim 10, Yokozawa teaches that the valves (6a-6h) are controlled by a controller (paragraph 48).
Regarding claim 11, Yokozawa teaches a substantially integrated structure (see Fig. 4).
Regarding claims 12-14, Yokozawa teaches that the branch channels (4a-4h) are parallel and arranged in a series (e.g. from a to h).

Response to Arguments
Applicant’s arguments, see page 9, filed 29 June 2021, with respect to the rejection(s) of claim(s) 1, 4, 5, 7, 8 and 10-15 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shioya, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 October 2021